        Case 4:20-cv-00812-PSH Document 25 Filed 03/16/21 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

RAYMEY VOSS                                                          PLAINTIFF


v.                          No: 4:20-cv-00812 PSH


STEFFEN                                                            DEFENDANT

                  MEMORANDUM OPINION AND ORDER

                                 I. Introduction

      Plaintiff Raymey Scott Voss filed a pro se complaint pursuant to 42 U.S.C. §

1983 on July 7, 2020, while incarcerated at the Lonoke County Detention Center

(“LCDC”) (Doc. No. 2). At the Court’s direction, Voss filed an amended complaint

clarifying his claims (Doc. No. 6). In his amended complaint, Voss alleged that he

informed defendant Deputies Steffen and Devore that he was being threatened by

other inmates, that Steffen opened his and the other inmates’ cell doors at the same

time on March 22, 2019, and that he was then attacked by those other inmates. Voss

further alleged that Jail Administrator Hodge failed to take corrective action after

the attack. The Court dismissed Voss’ claims against Devore and Hodge for failure

to state a claim upon which relief may be granted. See Doc. Nos. 7 & 9. His failure-

to-protect claim against Steffen was allowed to proceed, and service was ordered

and obtained on him. Id.; Doc. Nos. 8 & 10.
        Case 4:20-cv-00812-PSH Document 25 Filed 03/16/21 Page 2 of 9




      Before the Court is a motion for summary judgment, a brief in support, and a

statement of facts filed by Steffen claiming that Voss did not exhaust his

administrative remedies before he filed this lawsuit (Doc. Nos. 16-18). Voss filed a

response (Doc. No. 20). Steffen’s statement of facts, and the other pleadings and

exhibits in the record, establish that the material facts are not in dispute and that

Steffen is entitled to judgment as a matter of law.

                                 II. Legal Standard

      Under Rule 56 of the Federal Rules of Civil Procedure, summary judgment is

proper if the pleadings, depositions, answers to interrogatories and admissions on

file, together with the affidavits or declarations, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled to a judgment as a

matter of law. FED. R. CIV. P. 56; Celotex v. Catrett, 477 U.S. 317, 321 (1986).

When ruling on a motion for summary judgment, the court must view the evidence

in a light most favorable to the nonmoving party. Naucke v. City of Park Hills, 284

F.3d 923, 927 (8th Cir. 2002). The nonmoving party may not rely on allegations or

denials but must demonstrate the existence of specific facts that create a genuine

issue for trial. Mann v. Yarnell, 497 F.3d 822, 825 (8th Cir. 2007). The nonmoving

party’s allegations must be supported by sufficient probative evidence that would

permit a finding in his favor on more than mere speculation, conjecture, or fantasy.

Id. (citations omitted). A dispute is genuine if the evidence is such that it could cause
         Case 4:20-cv-00812-PSH Document 25 Filed 03/16/21 Page 3 of 9




a reasonable jury to return a verdict for either party; a fact is material if its resolution

affects the outcome of the case. Othman v. City of Country Club Hills, 671 F.3d

672, 675 (8th Cir. 2012). Disputes that are not genuine or that are about facts that

are not material will not preclude summary judgment. Sitzes v. City of West

Memphis, Ark., 606 F.3d 461, 465 (8th Cir. 2010).

                                      III. Analysis

       The Prison Litigation Reform Act (PLRA) requires an inmate to exhaust

prison grievance procedures before filing suit in federal court. See 42 U.S.C. §

1997e(a); Jones v. Bock, 549 U.S. 199, 202 (2007); Jones v. Norris, 310 F.3d 610,

612 (8th Cir. 2002). Exhaustion under the PLRA is mandatory. Jones v. Bock, 549

U.S. at 211. The PLRA’s exhaustion requirement applies to all inmate suits about

prison life whether they involve general circumstances or particular episodes, and

whether they allege excessive force or some other wrong. Porter v. Nussle, 534 U.S.

516, 532 (2002). The PLRA does not, however, prescribe the manner in which

exhaustion occurs.      See Jones v. Bock, 549 U.S. at 218.           It merely requires

compliance with prison grievance procedures to properly exhaust. See id. Thus, the

question as to whether an inmate has properly exhausted administrative remedies

depends on the grievance policy of the particular prison where the alleged events

occurred. See id.
        Case 4:20-cv-00812-PSH Document 25 Filed 03/16/21 Page 4 of 9




      Steffen argues that he is entitled to summary judgment because Voss failed to

exhaust his administrative remedies before he filed this lawsuit. See Doc. No. 17.

In support of his motion for summary judgment, Steffen submitted an affidavit by

Jail Administrator Kristi Flud (Doc. No. 18-1); requests and grievances submitted

by Voss from May 22, 2018, to January 7, 2021 (Doc. No. 18-3); and a copy of the

LCDC’s policies and procedures (Doc. No. 18-4).

      The LCDC has a grievance procedure in place for inmates to complain about

alleged constitutional violations. Doc. No. 18-1 at 2; Doc. No. 18-4. That policy

allows inmates to submit a written grievance using any paper, using a kiosk, or using

a paper form that can be requested from jail staff. Id. The grievance is to be

delivered to any staff member for prompt delivery to the jail administrator or his

designee. Doc. No. 18-4 at 1. The policy further requires grievances to be reviewed

immediately upon receipt to determine urgency.         Id.   Absent an emergency,

grievances are to be investigated and resolved within a reasonable time. Id. The

inmate is to be informed of the disposition of a non-emergency grievance within ten

working days. Id. at 2. An inmate may appeal any response to the sheriff, who is

required to respond in writing. Id. Finally, all grievances and responses are required

to be placed in the inmate’s jail file. Id.

      Steffen submitted a record of the hundreds of grievances and requests Voss

filed while he was incarcerated at the LCDC between May 22, 2018, to January 7,
          Case 4:20-cv-00812-PSH Document 25 Filed 03/16/21 Page 5 of 9




2021. See Doc. No. 18-3. His numerous requests and grievances at the LCDC

include complaints about dental issues, lack of exercise, the tv remote, and problems

with other inmates. Id.

      Voss alleges in this action that Steffen failed to protect him from an attack

that occurred on March 22, 2019. Doc. No. 6 at 4-5. During the month of March

2019, Voss submitted 12 grievances. See Doc. No. 18-3 at 87-98. Of those 12

grievances, only one related to the attack in issue. Id. at 97. In that grievance, Voss

stated, “i dont see how i get jumped by 2 people and not a thing happens to them but

i get in trouble this is a ridiculous.” Id.1 M. Hodge responded to that grievance by

stating, “when did this happen and why do you keep getting in fights?” Id. Voss

submitted an appeal on March 25, 2019, stating, “friday around 5 pm keele said he

sent you email and it was 3 people not 2 why do yall allow a lockdown pod to be

open for the most part I didnt start this fight.” Id. Hodge then responded, “We don’t

allow a lockdown pod to be open. I will look into this.” Id.

      This grievance is clearly related to the attack in issue, and complains that

discipline that took place after the incident was not even-handed and that the

lockdown pod was left open. It does not, however, claim that Steffen was made

aware of threats against Voss from inmates in the next cell and opened both cells



      1
        Grievances are transcribed verbatim without any corrections for misspellings or
mistakes.
        Case 4:20-cv-00812-PSH Document 25 Filed 03/16/21 Page 6 of 9




with such knowledge, allowing those inmates to attack him. Simply put, Voss did

not claim in this grievance that Steffen failed to protect him from the alleged attack.

      In his objections to Steffen’s motion for summary judgment, Voss asserts that

the jail staff do not always comply with the LCDC grievance procedures, resulting

in the grievance process not being available to him. Specifically, Voss states that

while he is familiar with the LCDC’s grievance process, jail staff frequently do not

follow the grievance policy and fail to answer grievances. Doc. No. 20. He states

that jail staff choose some grievances to answer, and push “the ones they don’t want

under the rug.” Id. at 1. He asserts generally that jail staff prevent him from

following the grievance process by not responding and also by threatening him with

disciplinary action, removal of personal property, and removal of phone and kiosk

privileges should he attempt to grieve. He also claims he feared retaliation from

Steffen, Hodge, and other jail staff “during the time frame this incident happen.” Id.

Voss’ allegations were not made under oath.

      The Court first notes that “[i]nmates do not have a constitutionally protected

right to a grievance procedure. Because a ... grievance procedure does not confer

any substantive right upon prison inmates, a prison official’s failure to comply with

the grievance procedure is not actionable under § 1983.” Lomholt v. Holder, 287

F.3d 683, 684 (8th Cir. 2002). The Court also notes that while inmates must exhaust

administrative remedies before they can file suit, exhaustion is not required if
        Case 4:20-cv-00812-PSH Document 25 Filed 03/16/21 Page 7 of 9




“prison administrators thwart inmates from taking advantage of a grievance process

through machination, misrepresentation, or intimidation.” Ross v. Blake, __ U.S.

__, 136 S.Ct. 1850, 1860 (2016). To the extent Voss claims that he was prevented

from taking advantage of the grievance process at LCDC, that claim fails.

      Voss’ response to the motion for summary judgment does not establish that

the grievance process was unavailable to him, thereby excusing the exhaustion

requirement. Voss makes only general claims about the LCDC’s grievance process

in his response. He does not specifically allege that he filed a grievance claiming

that Steffen failed to protect him from other inmates, nor does he allege that jail staff

prevented him from filing or exhausting such a grievance. He does not claim that

someone threatened him with some action if he filed a grievance with respect to his

claims against Steffen. He does not claim that jail staff made misrepresentations

about the grievance process to thwart him from filing or exhausting his failure to

protect claim against Steffen. He does not claim that he was denied access to pen

and paper or to the kiosk at which he could submit a grievance. And even if he did

make such claims, they were not made in a sworn statement under penalty of perjury.

There is simply no evidence before the Court that would support a finding that Voss’

failure to exhaust was because the grievance procedure was unavailable to him.

Additionally, any subjective belief held by Voss that filing a grievance or completing

the grievance procedure would be futile does not excuse the requirement that he
          Case 4:20-cv-00812-PSH Document 25 Filed 03/16/21 Page 8 of 9




exhaust his administrative remedies. See Chelette v. Harris, 229 F.3d 684, 688 (8th

Cir. 2000) (“Section 1997e(a) says nothing about a prisoner’s subjective beliefs,

logical or otherwise, about the administrative remedies that might be available to

him.”).

      The undisputed facts establish that Voss filed one grievance about the March

22, 2019 attack. The LCDC grievance procedure requires inmates to “clearly

describe all facts” in their grievance. Doc. No. 18-4 at 1. In Voss’ grievance, he

complained about getting “in trouble” after the attack, and complained in his appeal

that the lockdown pod was left open. He did not claim that Steffen was aware of

threats made against him but opened the pod door anyway. He did not claim that

Steffen failed to protect him.    Accordingly, the jail administrator and sheriff

investigating the grievance had no cause to investigate any such claim against

Steffen. Because Voss did not describe his allegations against Steffen in the one

grievance he filed concerning the attack on March 22, 2019, he did not exhaust his

administrative remedies before filing this lawsuit. Accordingly, there are no issues

of material fact in dispute, and Steffen is entitled to summary judgment.

                                 IV. Conclusion

      Voss did not exhaust available administrative remedies before initiating this

lawsuit. Accordingly, Steffen is entitled to summary judgment, and Voss’ claims

are hereby dismissed without prejudice.
 Case 4:20-cv-00812-PSH Document 25 Filed 03/16/21 Page 9 of 9




DATED this 16th day of March, 2021.



                             ___________________________________
                             UNITED STATES MAGISTRATE JUDGE
